 



EXHIBIT 10.1

Termination Agreement

June 29, 2005

Fremont Partners, L.L.C.
199 Fremont Street, Suite 2300
San Francisco, California 94105

Attention: General Counsel



     Re:   Notice of and Consent to Termination of Management Services
Agreement, dated June 30, 1999, by and between Juno Lighting, Inc. (the
“Company”) and Fremont Partners, L.L.C. (“Fremont”).

Dear Kevin:

     As you are aware, simultaneously with entering into this Termination
Agreement, the Company has entered into that certain Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), with Square D
Company, a Delaware corporation (“Parent”), Hera Acquisition Corp., a
wholly-owned subsidiary of Parent (“Merger Sub”), and solely for the purposes of
Article IV and Section 9.12 therein, Schneider Electric SA. Under
Section 7.02(f) of the Merger Agreement, the Management Services Agreement shall
be terminated and of no further effect no later than the Effective Time (as
defined in the Merger Agreement). All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Merger Agreement.

     Accordingly, pursuant to Section 7(d) of the Management Services Agreement,
and contingent upon and simultaneous with the closing of the transactions
contemplated by the Merger Agreement, the Company hereby requests the consent of
Fremont to terminate the Management Services Agreement effective upon and
simultaneous with the Closing; provided, however, that Sections 5 through 7 of
the Management Services Agreement shall survive termination and remain in full
force and effect.

     Contingent upon and simultaneous with the closing of the transactions
contemplated by the Merger Agreement, an amount in cash shall be paid to
Fremont, equal to all accrued and unpaid amounts payable through and including
the contemplated effective date of termination of the Management Services
Agreement.

     Except for any claims or other assertion of any rights related to or
arising under the Merger Agreement and the Stockholder Voting Agreement,
Fremont, contingent upon and simultaneous with the closing of the transactions
contemplated by the Merger Agreement, does hereby remise, release and forever
discharge the Company, and its affiliates, officers, directors, shareholders,
members, employees, agents, attorneys and insurance carriers, successors and
assigns, heirs, executors, and administrators, of and

 



--------------------------------------------------------------------------------



 



from any and all actions, causes of action, suits, debts, attorneys’ fees,
claims and demands whatsoever, in law or in equity, which Fremont ever had, now
has or hereafter may have by reason of any matter, cause or thing whatsoever,
from the beginning of time to the date hereof, which have been asserted, could
have been asserted or could be asserted now or in the future. Fremont
acknowledges that it has read and understands section 1542 of the California
Civil Code, which reads as follows:

     “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

     Except for any claims or other assertion of any rights related to or
arising under the Merger Agreement and the Stockholder Voting Agreement, Fremont
expressly waives and relinquishes all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to this release of
claims by Fremont.

     Except for any claims or other assertion of any rights related to or
arising under the Merger Agreement and the Stockholder Voting Agreement, the
Company, contingent upon and simultaneous with the closing of the transactions
contemplated by the Merger Agreement, for itself, its affiliates, successors and
assigns (collectively for this agreement “Juno”), does hereby remise, release
and forever discharge Fremont and its affiliates, officers, directors, partners,
members, employees, agents, attorneys and insurance carriers, successors and
assigns, heirs, executors, and administrators, of and from any and all actions,
causes of action, suits, debts, attorneys’ fees, claims and demands whatsoever,
in law or in equity, which Juno ever had, now has or hereafter may have by
reason of any matter, cause or thing whatsoever, from the beginning of time to
the date hereof, which have been asserted, could have been asserted or could be
asserted now or in the future. Juno acknowledges that it has read and
understands section 1542 of the California Civil Code, which reads as follows:

     “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

     Except for any claims or other assertion of any rights related to or
arising under the Merger Agreement and the Stockholder Voting Agreement, Juno
expressly waives and relinquishes all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to this release of
claims by Juno.

2



--------------------------------------------------------------------------------



 



            JUNO LIGHTING, INC.,
a Delaware corporation
      By:   /s/ George J. Bilek      Name:     George J. Bilek      Title:    
Executive VP & CFO, Secretary & Treasurer     

[Signature page to Termination Agreement]

 



--------------------------------------------------------------------------------



 



AGREED AND ACKNOWLEDGED
AS OF THE DATE SET FORTH ABOVE:

FREMONT PARTNERS, L.L.C.

By: FREMONT GROUP, L.L.C., its Managing Member

By: FREMONT INVESTORS, INC., its Manager

                  By:   /s/ Kevin Baker       Name:     Kevin Baker     
Title:     Principal     

[Signature page to the Termination Agreement]

 